                                                                FiLEO
                                                          U.S.DlSTRiCT COURT
                  IN THE UNITED STATES DISTRICT COURT        AUGUSTA niv
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 DUBLIN DIVISION
                                                         2019 JUN-5 AH 9: 29

UNITED STATES OF AMERICA,                                CLERK
                                        ★                    SO.DH;
                                        ★
     Plaintiff,
                                        •k

                                        ★
     V.
                                        ★


                                        ★
FUNDS SEIZED     FROM   FIDELITY
                                        k
INVESTMENTS ACCOUNT ENDING
                                        k
IN XXXX7422;
                                        k


                                        k
FUNDS SEIZED     FROM   FIDELITY
                                        k
INVESTMENTS ACCOUNT ENDING
                                        k
IN XXXX8340;
                                        k


                                        k
FUNDS SEIZED FROM       FIDELITY
                                        k
INVESTMENTS ACCOUNT       ENDING
                                        k
IN XXXX7449;
                                        k


                                        k
FUNDS SEIZED     FROM   FIDELITY                   CV 316-020
                                        k
INVESTMENTS ACCOUNT ENDING
                                        k
IN XXXX6909;
                                        k


                                        k
FUNDS SEIZED     FROM   FIDELITY
                                        k
INVESTMENTS ACCOUNT ENDING
                                        k
IN XXXX4334;
                                        k

                                        k
FUNDS SEIZED     FROM   BANK OF
                                        k
EASTMAN   ACCOUNT ENDING
                                        k
IN XX7548;
                                        k


                                        k
FUNDS SEIZED FROM STATE BANK
                                        k
AND TRUST COMPANY ACCOUNT
                                        k
ENDING IN XXXX7036;
                                        k


                                        k
FUNDS   SEIZED   FROM   UNITED
                                        k
FIRST   FEDERAL CREDIT UNION
                                        k
ACCOUNT ENDING IN XX7265;
                                        k


                                        k
FUNDS SEIZED     FROM T. ROWE
                                        k
PRICE ACCOUNT ENDING
                                        k
IN XXXX3286;
                                        k


                                        k
FUNDS SEIZED     FROM   T. ROWE
                                        k
PRICE ACCOUNT ENDING
                                        k
IN XXXX5215;
FUNDS SEIZED FROM ATHENS                  *
FIRST BANK AND TRUST ACCOUNT              *
ENDING IN XXXX4344;                       *
                                          *


FUNDS SEIZED FROM EMORY                   *
CAPITAL MANAGEMENT ACCOUNT                *
ENDING IN XX2400;                         *
                                          *


FUNDS SEIZED FROM EMORY                   *
CAPITAL MANAGEMENT ACCOUNT                *
ENDING IN XX2401;                         *
                                          *


REAL PROPERTY LOCATED AT 821              *
PLAZA AVENUE, EASTMAN, GEORGIA; *
                                          *


REAL PROPERTY LOCATED AT 3037             *
HIGHWAY 257, DUBLIN, GEORGIA;             *
                                          ■k


REAL   PROPERTY LOCATED AT 2772           *
CLAXTON DAIRY ROAD,        DUBLIN,        *
GEORGIA;                                  *
                                          *


REAL   PROPERTY CONSISTING OF             *
62.3 ACRES IN DODGE COUNTY,               *
GEORGIA;                                  *
                                          *


REAL    PROPERTY CONSISTING OF            *
56.47 ACRES        IN DODGE COUNTY,       *
GEORGIA;                                  *
                                          ★


FUNDS CONTAINED IN VANGUARD               *
CHARITABLE ENDOWMENT PROGRAM              *
ACCOUNT ENDING IN XX2970,                 *
                                          *


       Defendants.                        *




                                      ORDER




       Before the       Court in the captioned       matter is     a   motion to

intervene pursuant to Federal Rule of Civil Procedure 24(a)(2)

filed    by   Laurens     County,     Georgia.    Laurens   County     claims   an

interest      in    certain   real    property   subject   to   this   forfeiture
action, namely Real Property Located at 3037 Hwy 257, Dublin,

Georgia.   More specifically, Laurens County seeks to acquire 0.089

acres of right of way in said property for a state funded highway

construction project.     Neither the United States of America nor

Claimant Lisa Bird oppose the motion.

     The   Eleventh   Circuit   has   set   forth    a   four-part   test   to

evaluate an application for intervention.           First, the intervention

application must be timely.      Second, the intervenor must have an

interest relating to the property or transaction which is the

subject of the action.    Third, the intervenor must be ^'so situated

that disposition of the action, as a practical matter, may impede

or impair the ability to protect that interest."                Fourth, the

existing parties to the lawsuit must not adequately represent the

interests of the intervenor.      E.q., Mt. Hawley Ins. Co. v. Sandy

Lake Properties, Inc., 425 F.3d 1308, 1311 (ll^'^ Cir. 2005); Stone

V. First Union Corp., 371 F.3d 1305, 1308-09 (11^^ Cir. 2004).

     Here, Laurens County filed its motion during the discovery

phase of the case and does not plan to conduct any discovery; thus,

the motion is timely.      Also, Laurens County claims a ^Mirect,

substantial and legally protectable" interest in the property in

dispute, see Georgia v. U.S. Army Corps of Engineers, 302 F.3d

1242, 1249 (11th Cir. 2002) (cited source omitted); specifically,

Laurens County claims an interest in real property the title to

which is at issue.    See Foster v. Gueory, 655 F.2d 1319, 1324 (D.C.

Cir. 1981) (^'An intervenor's interest is obvious when he asserts
                                      3
a claim to property that is the subject matter of the suit.").

Further, the disposition of this action, which would necessarily

determine the ownership of the property, would impair Laurens

County's ability to protect its interest in the property. Finally,

the existing parties to the lawsuit cannot adequately protect the

interests of Laurens County.

     Upon the foregoing, Laurens County is entitled to intervene

as of right under Rule 24(a)(2) in this case.                   Accordingly, its

motion to intervene (doc. no. 51) is GRANTED.                The Clerk shall add

Laurens County to the case as an ^^Intervenor" and docket its

^^Intervenor Complaint" in the case, which is attached to the motion

to intervene as Exhibit A.


     Further,       Intervenor       Laurens     County      indicates       in   its

Intervenor Complaint that it stands ready to deposit the sum of

$7,850.00 as just and adequate compensation for fee simple title

into the Registry of the Court for the benefit of the persons

entitled to it.       (Intervenor Compl.             13-14.)        The payment of

estimated   compensation       is    a   prerequisite     to    the    exercise    of

condemnation    of    real    property    in   the   State     of   Georgia.      See

O.C.G.A. §§ 32-3-6,          32-3-7.     Accordingly,     the       Court finds    it

appropriate    to    accept    the   estimated    compensation        from   Laurens

County and hereby directs the Clerk to receive and hold in the

Registry of the Court the amount of $7,850.00 paid by Intervenor

Laurens County until further Order of the Court.                After making the

aforementioned deposit, Intervenor Laurens County may proceed by
                                          4
motion for such other and final relief deemed proper to secure

acquisition of the property interest it seeks. _

     ORDER ENTERED at Augusta, Georgia this             of June,

2019.




                                    NITED STATE# DISTRICT JUDGE
